                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 GINA TORRES, ET AL.                            )
                                                )
         Plaintiffs,                            )
                                                )
 vs.                                            )       Case No. 4:19-CV-1525-DDN
                                                )
 CITY OF ST. LOUIS, ET AL.                      )       JURY TRIAL DEMANDED
                                                )
       Defendants.                              )

                   PLAINTIFFS’ MEMORANDUM IN OPPOSITION
              TO DEFENDANT CITY OF ST. LOUIS’ MOTION TO DISMISS

       COME NOW Plaintiffs and for Plaintiffs’ Memorandum in Opposition to Defendant City

of St. Louis’ Motion to Dismiss and state as follows:

I.     LEGAL STANDARD.

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S.

662, 678 (U.S. 2009). Determining whether a complaint states a plausible claim for relief will be

a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief. Id. A district court must accept the allegations contained in the complaint as true, and all

reasonable inferences from the complaint must be drawn in favor of the nonmoving party.

Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir. 2004).

II.    PLAINTIFFS HAVE ALLEGED SUFFICIENT FACTS TO STATE A CLAIM
       BASED ON A MUNICIPAL CUSTOM OR POLICY IN THE AMENDED
       COMPLAINT.
       “‘Official policy’ in the relatively narrow sense of discrete, consciously chosen courses


                                                    1
of action by ‘policymakers’ is not the only basis for imposing municipal liability. ‘Custom, or

usage,’ in the exact language of § 1983, may also serve.” Spell v. McDaniel, 824 F.2d 1380,

1386 (4th Cir. N.C. 1987), citing Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658

(1978)(Municipal liability applies “when implementation of [municipality’s] official policies or

established customs inflicts the constitutional injury.”) “Local governments may also be sued for

constitutional violations arising out of governmental custom, even if such custom ‘has not

received formal approval through the body's official decision making channels.’” Robinson v. St.

Louis County, 2008 WL 1701170 (Mo. E.D. April 9, 2008), citing Monell v. New York City Dept.

of Soc. Servs., 436 U.S. 658, 690-91 (1978). Inaction or laxness by supervisory personnel can

constitute government custom if it is permanent and well settled. See Tilson v. Forrest City

Police Dep't, 28 F.3d 802, 807 (8th Cir. 1994).

       Furthermore, it is not necessary that a municipal employee be liable in his or her

individual capacity for municipal liability to attach “where the combined actions of multiple

officials or employees may give rise to a constitutional violation, supporting municipal liability,

but where no one individual's actions are sufficient to establish personal liability for the

violation.” See S.L. v. St. Louis Metro. Police Dep't Bd. of Comm'rs, 2012 U.S. Dist. LEXIS

116370, 26-27 (E.D. Mo. Aug. 17, 2012), citing Speer v. City of Wynne, 276 F.3d 980, 986 (8th

Cir. 2002).

       Plaintiffs’ Complaint sets forth ample facts in support of Plaintiff’s claim that the

shooting was the result of the customs and usages of the St. Louis Metropolitan Police

Department, of which the City of St. Louis knew or should have known. The facts alleged

include:

   •   The officers of the St. Louis Metropolitan Police Department use excessive force without
       regard for the need for the use of force, or without regard for the legality of its use;

   •   The officers of the St. Louis Metropolitan Police Department conspire with one another
       to “cover” for and protect one another from criminal and/or civil sanctions that might
       arise from the violation of the constitutional rights of citizens;


                                                  2
•   The officers of the St. Louis Metropolitan Police Department engage in conduct that
    violates the constitutional rights of citizens with whom they come in contact, including,
    but not limited to arresting, detaining and prosecuting people in violation of the
    constitution and laws, both by the acts and means by which they are accomplished;

•   The officers do not use the least intrusive means of force necessary and the officers, by
    their words or actions, escalate encounters with citizens creating or causing the need for
    officers to use force or to use more force than otherwise would have been required;

•   The officers unlawfully and unreasonably use deadly force to combat non-deadly force,
    without giving subjects an opportunity to comply, and in other situations that could be
    controlled by the use of other means;

•   Additionally, on information and belief, the officers of the Department prior to the
    execution of this search warrant had a practice and custom of fraudulently concocting
    affidavits, making false statements knowingly or with reckless disregard for the truth in
    support of search warrants;

•   The practice and custom of fraudulently concocting affidavits in support of search
    warrants has included the use by officers of fictitious information purportedly from
    confidential informants and in boilerplate assertions regarding criminal activity
    purportedly observed on certain premises;

•   On information and belief, the actions of officers of the Department in fraudulently
    concocting affidavits has in the past previously resulted in at least one officer leaving the
    Department under investigation, after evidence emerged that he had manufactured
    numerous affidavits in support of search warrants which were substantially identical or
    verbatim, with only the address and names changed. On information and belief, criminal
    charges were never pressed or pursued against that officer in spite of the foregoing.

•   Defendants have actual notice of these pervasive customs, practices and usages because,
    among other things, a pattern of prior incidents of shootings and other use of excessive
    force by officers. Despite these prior incidents, Defendants and others failed to train and
    supervise their officers, have done nothing to remedy these pervasive customs, practices
    and usages, and in fact have turned a “blind eye” to them.

•   The failure to train, discipline or supervise by Defendants has resulted in members of the
    St. Louis Metropolitan Police Department using excessive force as a matter of custom in
    violation of clearly established law. The failure to train, supervise or discipline the
    Department’s officers, including Defendant Officers, is not objectively reasonable.

•   This pattern of prior incidents of excessive force included multiple incidents of the improper
    use of lethal force, including officer’s use of firearms.

•   Despite hundreds of allegations of excessive force and physical abuse brought against
    officers of the St. Louis Metropolitan Police Department in the years prior to the shooting,

                                              3
       charges against officers were almost never sustained. Furthermore, on information and belief,
       many additional instances of excessive force were known to the Department but never
       resulted in charges against the officers involved, such that these statistics significantly
       understate the extent and scope of the constitutional violations.

       See Amended Complaint, paras. 35-38; 64.

       The courts have found that these facts are more than sufficient to allege a widespread

custom and practice of use of excessive force, and the City and Department’s notice of that

custom and should be given the opportunity to demonstrate them to the Court. Indeed, the

Honorable Audrey G. Fleissig of this Court recently held that essentially identical factual

allegations were sufficient to state a claim based on a custom of use of excessive force by

Defendant City of St. Louis in an excessive force case, and that the plaintiff should therefore be

entitled to perform discovery to develop the record with respect to these issues. See Morgan-

Tyra et al. v. City of St. Louis et al, Case No. 4:18-CV-01799-AGF (October 30, 2019) at 11-12,

citing Simpson v. Ferry, 202 F. Supp. 3d 444, 453 (E.D. Pa. 2016). 1

       Defendants are once again trying to litigate disputed questions of material fact via a

motion to dismiss for failure to state a claim. This custom and practice claim is clearly “plausible

on its face”, and as such Plaintiffs have stated a cause of action. See Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (U.S. 2007).

III.   PLAINTIFFS’ AMENDED COMPLAINT ALSO SUFFICIENTLY ALLEGES A
       FAILURE TO TRAIN CLAIM.
       The inadequacy of police training may serve as the basis for §1983 liability where the

failure to train amounts to deliberate indifference to the rights of persons with whom the police
come into contact. City of Canton v. Harris, 489 U.S. 378, 388 (1989). A local government may

be liable for failure to properly train its employees if the local government was on notice of its


1
 Plaintiffs further note that their allegations regarding the pattern and custom of repeated use of
excessive and lethal force are clearly “plausible” given the incidents and concerns regarding the
St. Louis Police Department’s use of force described in the local media on a regular basis.
                                                 4
inadequate training. See Hinesley v. City of Lake Ozark, Mo., No. 08-04294-CV-C-NKL, 2010

WL 3613996, at *10 (W.D. Mo. Sept. 8, 2010). “If a municipality fails to train its police

force…so that it inevitably results in police misconduct, the municipality may fairly be said to

have authorized the violations.” Warren v. City of Lincoln, Nebraska, 816 F.2d 1254, 1262 (8th

Cir. 1987) (Ruling that the district court committed reversible error by dismissing plaintiff’s

claims that the municipality failed to train its police officers properly and that this failure caused

his injuries).

        As set forth above, the failure to address the customs and usages of the Department,

including in regards to the use of lethal force, as described in Counts III and VII of Plaintiffs’

Amended Complaint includes the allegation that the department failed to remedy these customs

and usages through additional training of officers. Plaintiffs’ failure to train allegations must be

taken in the context of the allegations regarding these customs and usages. The allegations set

forth in Plaintiffs’ Amended Complaint support Plaintiff’s allegation that Defendants’ use of

excessive force was the result of a failure to address, through training, its officers’ pattern and

practice of using excessive force. The City’s failure to do so, despite this knowledge, reflects a

“deliberate and conscious choice” by Defendant.
        Furthermore, a §1983 failure-to-train claim “where ‘a violation of [a] federal right is a

highly predictable consequence of a failure to equip law enforcement officers with specific

tools to handle recurring situations’” particularly in the context of officers’ use of firearms.

See Young v. City of Providence, 404 F.3d 4, 29 (1st Cir. 2005) citing County Comm'rs of Bryan

County v. Brown, 520 U.S. 397, 409 (1997) and City of Canton v. Harris, 489 U.S. 378, 390 n.

10 (1989). Juries may infer deliberate indifference from a municipality’s failure to have adequate

safeguards for dealing with situations fraught with risk. See Smith v. District of Columbia, 413

F.3d 86, 100 (D.C. Cir. 2005). The facts alleged, and the reasonable inferences therefrom, show

a pattern and practice of excessive and unreasonable use of lethal force, and a failure to remedy

that pattern and practice through additional training.



                                                  5
        Plaintiffs’ allegations, taken together, clearly set forth a cause of action for failure to train

that is “plausible on its face”, and as such Plaintiffs have stated a cause of action. See Twombly,

550 U.S. at 570; McDonald v. City of Florissant, 2010 WL 4272735, at *2 (E.D.Mo. 2010)

(“Plaintiff alleges that Gerwitz conducted an unjustified warrantless search of her home, outside

his own jurisdiction, and that this was a result of the City's failure to train its force adequately.

These allegations state a claim that is plausible on its face and are sufficient to survive a motion

to dismiss.”)

IV.     DEFENDANT CITY OF ST. LOUIS HAS WAIVED SOVEREIGN IMMUNITY
        AS TO PLAINTIFFS’ STATE LAW CLAIMS.
        Defendants argue that Plaintiffs’ state law claims are barred by sovereign immunity.

However, Section 537.610 R.S.Mo. provides that sovereign immunity may be waived by a

political subdivision of the State of Missouri, such as the City of St. Louis, by the purchase of

liability insurance.

        Section 537.610 R.S.Mo. provides for waiver of sovereign immunity through the

purchase of insurance or the creation of a self-insurance plan, and provides as follows:

        . . . Each political subdivision of this state . . . may purchase liability insurance for tort
        claims, made against the state or the political subdivision, . . .. Sovereign immunity for
        the state of Missouri and its political subdivisions is waived only to the maximum amount
        of and only for the purposes covered by such policy of insurance purchased pursuant to
        the provisions of this section and in such amount and for such purposes provided in any
        self-insurance plan duly adopted by the governing body of any political subdivision of
        the state. Section 537.610 RSMo.
        “This section plainly provides an ‘independent basis for waiving sovereign immunity--

a basis cemented in the existence of coverage for the damage or injury at issue under the

language of the insurance policy.’” Hummel v. St. Charles City R-3 Sch. Dist., 114 S.W.3d 282,

284 (Mo.App. 2003), citing State ex rel. Cass Medical Center v. Mason, 796 S.W.2d 621, 624

(Mo. banc 1990).

        Plaintiffs’ Amended Complaint alleges that:




                                                   6
       44.     Furthermore, and pleading in the alternative, Defendant Officers’ actions were taken
               within the course and scope of their employment with the City of St. Louis and the
               St. Louis Metropolitan Police Department, and Defendant City of St. Louis has
               waived sovereign immunity as to the actions of its agents and employees, the Officer
               Defendants, undertaken in the course of their official duties, in that City of St. Louis
               has obtained a policy or self-insurance plan which is liable to satisfy all or part of a
               possible judgment in the action or to indemnify or reimburse for payments made to
               satisfy a judgment in this action. Namely, Defendant City of St. Louis obtains
               insurance from the Public Facilities Protection Corporation, a not-for-profit
               corporation which is funded, at least in part, by annual payments from the City. On
               information and belief, the funds are later disbursed by the corporation to pay any and
               all claims against the City, including claims against City police officers relating to the
               use of excessive force. The coverage provided by the PFPC constitutes insurance or,
               in the alternative, a self-insurance plan, for purposes of Section 537.610 R.S.Mo.

               Amended Complaint, para. 44.

       The City then contends that sovereign immunity has not been waived, because the

coverage was created pursuant to authority from a City ordinance which limits the scope of such

coverage. The City contends that Plaintiffs’ claims lie outside the scope of the coverage set forth

in the ordinance, and therefore no waiver has occurred. However, whether sovereign immunity

is waived in a particular case depends on whether the plaintiff's claim falls within the

purposes covered by the defendant’s policy. Hummel, 114 S.W.3d at 284 (Mo.App. 2003).

Therefore it is not the language of the ordinance cited by Defendant that determines the issue of
sovereign immunity waiver, but the actual scope of coverage obtained by the City. Plaintiff has

clearly pleaded that the PFPC operates to insure the City against “any and all claims against the
City, including claims against City police officers relating to the use of excessive force.”

Amended Complaint, para. 44.

       Indeed, several recent decisions in the Eastern District have denied Motions to Dismiss

on the basis of sovereign immunity under indistinguishable circumstances due to the

existence of the Public Facilities Protection Corporation and the coverage it provides for claims

of police misconduct. See Fortenberry v. City of St. Louis, No. 4:18-CV-01937-JCH, 2019 WL

1242671, at *7 (E.D.Mo. March 18, 2019); Aldridge v. City of St. Louis, Missouri, No. 4:18-CV-




                                                   7
1677 CAS, 2019 WL 1695982, at *13 (E.D.Mo. April 17, 2019); Morgan-Tyra et al. v. City of

St. Louis et al, Case No. 4:18-CV-01799-AGF at *18 (October 30, 2019).

       As the Honorable Charles A. Shaw held in Aldridge:

       Here, the complaint alleges that the City either obtains insurance from or is self-insured
       by the PFPC to “pay claims against the City” “for claims, judgments, and other related
       legal matters.” The Court finds these factual allegations are substantially equivalent to
       those held sufficient to survive a motion to dismiss in Fortenberry, i.e., that the City
       “self-insures” through the PFPC to cover “all claims.” 2019 WL 1242671, at *7.
       Accepting the complaint’s allegations as true, and giving them the reasonable inferences
       that arise therefrom, plaintiff has adequately pleaded that the City has
       waived sovereign immunity under § 537.610.1 by obtaining insurance from or self-
       insuring through the PFPC for the state law tort claims in this case.

       The City’s motion to dismiss the state law tort claims in Counts IV, V, VI, and VIII on
       the basis of sovereign immunity will therefore be denied.

       Aldridge, 2019 WL 1695982, at *13.

       In the alternative, and due to inconsistencies between the City of St. Louis’ allegations

here and its own prior statements regarding claims paid by the PFPC, Plaintiffs should be

permitted to perform discovery on this issue, to determine the actual scope of matters insured by

the PFPC, including whether the PFPC has provided coverage for claims relating to police

misconduct. See Lombardo v. Saint Louis City, 2017 WL 2618270, at *3 (E.D.Mo. 2017)

(Plaintiff not permitted to perform discovery regarding the existence of responsive insurance

policies where the insurance exception to sovereign immunity was not pleaded in the complaint,

but would be granted leave to amend).

       WHEREFORE Plaintiffs respectfully request that the Court enter its Order denying

Defendant City of St. Louis’ Motion to Dismiss, and for any other relief the Court deems just

and appropriate, the premises considered.




                                               8
                                                   Respectfully submitted,
                                                   DOWD & DOWD, P.C.

                                            By:    /s/ Richard K. Dowd
                                                   Richard K. Dowd (33383)
                                                   Alex R. Lumaghi (56569)
                                                   211 N. Broadway, Suite 4050
                                                   St. Louis, MO 63102
                                                   (314) 621-2500
                                                   (314) 621-2503 Facsimile
                                                   rdowd@dowdlaw.net
                                                   alex@dowdlaw.net

                                                   Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

       I hereby certify that the above motion was electronically filed this 9th day of December,
2019 and a copy was served by the Court’s electronic delivery system on all attorneys of record.

                                                   /s/ Richard K. Dowd




                                               9
